Citation Nr: 0215728	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  95-20 305	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1971 to July 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision 
rendered by the Denver, Colorado, Regional Office of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen the veteran's previously disallowed claim 
of entitlement to service connection for PTSD.  During the 
pendency of the appeal, the veteran moved to Alabama and the 
case was transferred to the Montgomery, Alabama, Regional 
Office (RO), which assumed the role as the agency of original 
jurisdiction.

The veteran testified at personal hearings at the Denver 
Regional Office, in April 1994, and at the Central Office in 
Washington, D.C. before the undersigned Board Member, in 
October 1999.  Copies of the transcripts have been associated 
with the claims file.

In a February 2000 decision, the Board determined that the 
veteran had submitted new and material evidence, reopened the 
veteran's claim for service connection for PTSD, and remanded 
the claim to the RO for additional development and de novo 
review.

We note that in the body of the February 2000 decision, the 
Board mistakenly stated that the claim for arthritis of the 
left knee was reopened.  To clear up any misunderstanding, 
the conclusions of law and the order show that claim is not 
reopened.  The Board regrets any confusion its error may have 
caused.



REMAND

As noted above, the Board remanded the case, in February 
2000, for the gathering of medical records and stressor 
information, the verification of claimed stressors, the 
determination of established stressors, the scheduling of a 
VA medical examination, and the readjudication of the issue, 
along with the issuance of a supplemental statement of the 
case if the decision remained adverse to the veteran.  

Following that decision, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The 
VCAA became effective on November 9, 2000.  This law not only 
did away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective on June 18, 1999.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 
(June 18, 1999).  The second amendments became effective 
March 7, 2002.  See Post-Traumatic Stress Disorder Claims 
Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 
7, 2002) (to be codified as amended at 38 C.F.R. § 3.304(f)).  
The 1998 and 1999 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998), (2001).  
The 1999 amendments primarily codified the Court's decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997), and brought 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b) (West 1991), which relaxed certain 
evidentiary requirements for PTSD claimants who have combat-
related stressors.  The Board notes that the 2002 amendments 
pertain to PTSD claims resulting from personal assault; 
however, the veteran's claim is not based on a personal 
assault.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Under the holding in Stegall and the 
provisions of the VCAA, this case must be remanded again to 
ensure full compliance with the Board's earlier remand and 
the VCAA.

In this regard, the Board notes that, in letters dated in 
March and July 2000 and February 2001, or as indicated in 
reports of contact dated in January, February and June 2001, 
the RO made repeated attempts to obtain additional medical 
provider and stressor information from the veteran.  In 
response, the veteran provided duplicate copies of private 
and VA treatment records but failed to provide information 
with regard to Dr. Covey.  As the February 2000 decision 
noted, the veteran claims several in-service stressors.  His 
claimed stressors include an automobile accident in June 
1973, violent inter-racial fights, people being thrown 
overboard, a person being set on fire, another person being 
"sucked" into the engine of a jet, and the shooting death 
of a friend while on shore leave.  The evidence does confirm 
that the veteran was involved in a June 1973 automobile 
accident; however, his other claimed stressors have not been 
verified.  The only additional clarification that the veteran 
has provided, which might help in verifying the other 
stressors, is a January 2001 response that ship logs for the 
period from September through December 1972 might confirm 
some of the other incidents.  But the veteran did not name 
the ship he was on nor identify any of the persons involved 
in the incidents.  Moreover, information has not been 
requested or obtained from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), as instructed in the 
February 2000 remand, to corroborate the veteran's alleged 
stressors.  While the RO repeatedly has sought information 
concerning the existence of the other stressors from the 
veteran, the Board feels that another effort should be made 
to obtain additional stressor information from the veteran 
and service personnel records to corroborate the veteran's 
alleged stressors.  The Board concludes that, upon receipt of 
additional personnel records and information from the veteran 
(if he responds), the RO should send an information request 
to the USASCRUR to attempt to corroborate the veteran's 
alleged stressors to include obtaining copies of ship logs 
for the period from September through December 1972.  The 
Board also notes that another effort should be made to obtain 
Dr. Covey's clinical treatment records.

The Board also observes that there are conflicting medical 
opinions as to whether the veteran has PTSD related to a 
verified in-service stressor.  For VA compensation purposes, 
a PTSD diagnosis must be based on an in-service stressor 
history, which has been verified (except where a veteran was 
engaged in combat, which has not been established here).  A 
diagnosis of PTSD, related to service, which is based on an 
examination, which relies upon an unverified history, is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

The Board notes that the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) has been adopted by 
VA.  38 C.F.R. § 4.125(a) (2001).  While earlier editions of 
the DSM provided for an objective standard as to the adequacy 
of reported stressful events in service, in determining the 
sufficiency of the claimed in-service stressors, the Board 
notes that there is no longer a requirement that the stressor 
be "outside the range of usual human experience" and be 
"markedly distressing to anyone," as previously required by 
the Diagnostic and Statistical Manual of Mental Disorders, 
third edition (DSM-III).  Instead, DSM-IV requires that a 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or other" and "the person's response involved intense fear, 
helplessness, or horror."  The Court has held that the 
adequacy of such a stressful event in service to support a 
diagnosis of PTSD is a medical determination. 

In light of the April 2001 VA examiner's opinion and the 
ambiguity as to whether the veteran has PTSD related to an 
in-service stressor, the Board feels that another examination 
and opinion by a different examiner is necessary to determine 
the nature and etiology of the veteran's current psychiatric 
disorders. 

The veteran is advised that the duty to assist is not a one-
way street.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should make another attempt to 
obtain an address for Dr. Covey.  After 
obtaining an authorization for release of 
records from the veteran, clinical 
treatment records from Dr. Covey should 
be associated with the claims file.  

2.  The RO should make another attempt to 
obtain more specific stressor information 
from the veteran.

3.  Regardless of whether additional 
stressor information is received from the 
veteran, the RO should make another 
attempt to obtain copies of the veteran's 
service personnel records and review the 
file and prepare a summary of all claimed 
stressors.  The RO's attention is 
directed, in part, to the hearing 
transcripts and Reports of Contact dated 
in January, February and June 2001.  The 
RO should provide as much detail as 
possible (for example, times and units 
assigned to while in the Navy).  This 
summary and a copy of the veteran's DD-
214 and all associated service documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, in particular ship logs for 
the period from September to December 
1972.

4.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined is 
established by the record.  Following 
this, if no stressor is verified except 
for the June 1973 motor vehicle accident, 
the RO should so state in its report. 
This report is then to be added to the 
claims file.

5.  After completion of the above, the RO 
should review the entire file and 
undertake any additional notice or 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West Supp. 2001) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

6.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
(to be performed by an examiner who has 
not already examined the veteran) to 
determine the nature and etiology of any 
psychiatric disorders that may be 
present, to include post-traumatic stress 
disorder (PTSD).  The veteran must be 
informed in writing of the potential 
consequences of his failure to appear for 
any scheduled examination.  The claims 
file, this remand and the February 2000 
Board decision must be made available to, 
and be reviewed by, the examiner prior to 
the examination, and the examiner should 
so indicate in the examination report 
that they were reviewed.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, to include 
psychological testing with PTSD sub 
scales.  After reviewing the claims file, 
remand, and Board decision and examining 
the veteran, in accordance with DSM-IV, 
the examiner should clearly report the 
diagnosis and etiology of all psychiatric 
disorder(s) found to be present and 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that such 
disorder(s) is/are related to service.  
If PTSD is diagnosed, each stressor found 
sufficient to serve as the basis for such 
diagnosis should be specifically 
identified.  If PTSD is not shown, the 
psychiatrist's reasons and bases for this 
finding must be given.  The psychiatric 
examiner should particularly review, and 
comment on any psychological testing, 
evaluations and medical opinions 
pertaining to PTSD already in the claims 
file to include a May 1991 VA 
psychological report and an April 2001 VA 
PTSD examination report.  The examiner 
should express the complete rationale for 
any opinion expressed.

7.   The RO should review the claims file 
and ensure that all of the directives of 
this remand have been carried out in 
full.  If not, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the case is returned to the Board 
for further review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that it will attend to it in an expeditious manner.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



